Dismissed and Memorandum Opinion filed August 20,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00270-CV
____________
 
LADELLE D. DAVENPORT, Appellant
 
V.
 
DODEKA, L.L.C., Appellee
 
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 910441
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed January 6, 2009. 
The clerk=s record was filed on April 16, 2009.  No reporter=s record was taken.  No brief was
filed.
On July 2, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before August 3, 2009, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.